Per Curiam.
Suit before a justice of the peace by the appellees against the appellant, upon a promissory note made by the appellant to one Furnace. The note was not endorsed by Furnace to the plaintiff.
The cause being appealed to the Common Pleas, the defendant moved to dismiss for want of proper parties, whereupon the plaintiff interposed a motion for leave to make Furnace a party defendant, to answer as to his interest. Leave was thus granted and Furnace was made a defendant, and he appeared and answered. On the trial there was a judgment for the plaintiff. "We are of opinion that Furnace was properly made a party, and that there is no error in tbe record.
The judgment below is affirmed, with costs and 5 per cent, damages.